Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\Detailed Action
The Abstract of the Disclosure is objected to because is does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because no chemical structures have been provided to illustrate the subject matter being claimed.  .  
Claims 4, 7-8, 12, 14-15, 17-20, 22, 24-26, 29-30, 32-34, 36, 38-39, 41-44, 46-52, 54 and 56 have been cancelled, claims 3, 5, 9-10, 13, 27-28, 31, 37, 45 and 55  have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendments filed .  One Information Disclosure Statement (1 IDS) filed July 2, 2020 has been received, annotated, ,and made of record.  
Claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53 and 55 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. §101 because the claimed chemical lack a demonstrated utility or operable utility.  
Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. §101 because the claimed subject matter is directed to non-compositions of matter and thererfore is not patentable subject matter.   Note the contents of 35 USC 101.   .  
\Claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53 and 55  are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for a few substituents that appear to influence the stereochemistry of internucleoside moieties, does not reasonably provide enablement for the vast arrayof other subject matter that has not been adequately enabled by exemplifications in the disclosure..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  []
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows
A.  The breadth of the claims:  The claimed subject matter appea5s to greatly exceed in scope of the actually enabled subject matter.  
B.  The nature of the claimed subject matter:  This factor has been addressed in a previous paragraph of this analysis.  
C.  The state of the prior art:  Two cited references appear to read in part on the instant claimed subject matter. 
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how oligonucleotides have been synthesized by others.  
E.  The level of predictability in the art:  The specific instant art area appears to be sparsely populated, suggesting that the area is unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided a small number of examples.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53 and 55  are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 and many dependent claims the term “optionally” is presented buyt lacks adequate definition, an incompleteness issue.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53 and 55   are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Heindl et al. US2014/0045719.  
Applicant is referred to the Heindel et ao reference claims wherinthe instant subject matter has been anticipated.  
Claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53 and 55   are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Wada et al.  US2013/0184450.  
Applicant is referred to the Wada et al reference claims wherin the instant subject matter has been anticipated.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
06/19/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600